Citation Nr: 1520075	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for back disorder, to include as secondary to a right hip disorder.

2.  Entitlement to service connection for right hip disorder, to include as secondary to a back disorder.

3.  Entitlement to service connection for left knee disorder, to include as secondary to a right hip disorder.

4.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	Vaughn R. Simms, Agent



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977 and with subsequent service in the Army National Guard.  This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010, December 2010, and January 2011 rating decisions by the VA Regional Office (RO) in Jackson, Mississippi.

In March 2015, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in Jackson, Mississippi.  

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains VA treatment records dated from December 2010 to April 2013.  These were reviewed by the RO and the remaining records are duplicate copies of evidence already associated with VBMS.  In August 2014, private treatment records were submitted by the Veteran and additional service personnel records were obtained and associated with the record by VA.  Since the Substantive Appeal was received by the RO in June 2013, the Board will proceed with the initial review of these records.  See 38 U.S.C.A. § 7105, as amended by Public Law 112-154, section 501(West 2014) (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013 is subject to initial review by the Board, unless the Veteran explicitly request such consideration).  

The issues of entitlement to service connection for psychiatric disorder and whether new and material evidence has been received to reopen a claim for entitlement to service connection for left shoulder disorder have been raised by the record at the March 2015 Board hearing.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has also been raised by the record at the March 2015 Board hearing and in a September 2010 statement by the Veteran.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  


REMAND

Regarding all issues on appeal, a remand is needed to verify the Veteran's periods of active and inactive military service and to obtain any additional outstanding service treatment records (STRs).  The Veteran's DD Form 214 documents his period of active duty service from September 17, 1974 to September 16, 1977, and STRs for this period are of record.  Service personnel records document the Veteran was assigned to the United States Army Reserve (USAR) Control Group from September 17, 1977 to October 7, 1977, served in the Army National Guard of California from October 18, 1977 to October 7, 1978, and an August 1980 memorandum noted he was discharged from Ready Reserves effective September 16, 1980.  In the June 2013 VA Substantive Appeal, the Veteran reported that VA did not use his National Guard and Army service records, which purportedly had Line of Duty profiles for incidents while on active duty.

At the March 2015 Board hearing, the Veteran's representative asserted their unsuccessful attempt to obtain the Veteran's National Guard unit records.  Nevertheless, as VA records are considered part of the record on appeal, they are within VA's constructive possession and VA has notice of outstanding service treatment records that are potentially relevant to the claims on appeal, there is a duty to obtain these records.  As such, clarification is needed to properly document the Veteran's periods of service subsequent to September 16, 1977 and to obtain any additional outstanding service treatment records.

A remand is needed for the issues of entitlement to service connection for back and right hip disorders to obtain clarifying VA medical opinions.  The Board is unable to adjudicate these claims at this time because there is insufficient competent medical evidence of record, specifically certain medical questions that cannot be answered by the Board and are not addressed by the evidence of record.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Review of the record shows that a February 2013 VA Disability Benefits Questionnaire (DBQ) examination for back (thoracolumbar) conditions documents diagnoses of acute lumbosacral strain, mechanical low back pain, and congenital spinal stenosis currently without symptoms.  A February 2013 VA DBQ examination for hip and thigh conditions documents a diagnosis of right slipped femoral epiphysis with deformity.  The Board finds that the record is unclear as to whether the Veteran's congenital spinal stenosis is a congenital disease or congenital defect, and whether the Veteran's right slipped femoral epiphysis with deformity is a congenital or developmental disease or defect.  See 38 C.F.R. § 3.303(c) (2014); Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (holding that congenital diseases, but not defects, may be service connected, although service connection may be granted for additional disability due to disease or injury superimposed upon a congenital defect during service).  Clarification is required.

A remand is required for the issue of entitlement to service connection for left knee disorder, to include as secondary to right hip disorder, because adjudication of the claim for right hip disorder will impact the adjudication of the left knee claim.  Therefore, these claims are considered inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  


Accordingly, the case is REMANDED for the following actions:

1.  Secure the Veteran's complete service personnel and treatment records and verify his periods of active and inactive military service subsequent to September 16, 1977.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  After completing the foregoing development, obtain a clarifying medical opinion from the VA examiner who provided the February 2013 VA DBQ back examination.  If the examiner is not available or unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide the clarifying medical opinion.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Based upon a review of the record and clinical findings, the examiner must provide the following opinions:  

a) is the Veteran's congenital spinal stenosis currently without symptoms (noted on the February 2013 VA DBQ examination report and May 1984 private treatment record) a congenital defect, congenital disease, or neither?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown;

b) if the disorder is a congenital defect, was it subject to a superimposed disease or injury?

c) if the disorder is a congenital disease, was it aggravated during service, where aggravation means the disease progressed during service at a greater rate than normally expected according to accepted medical authority?

3.  After all additional records are associated with the claims file, obtain a clarifying medical opinion from the VA examiner who provided the February 2013 VA DBQ examination for hip and thigh conditions.  If the examiner is not available or unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide the clarifying medical opinion.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.


Based upon a review of the record and clinical findings, the examiner must provide the following opinions:  

a) is the Veteran's right slipped femoral epiphysis with deformity (noted on the February 2013 VA DBQ examination report and May 1984 private treatment record) a congenital or developmental defect, congenital or developmental disease, or neither?  A defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  A disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown;

b) if the disorder is a congenital or developmental defect, was it subject to a superimposed disease or injury?

c) if the disorder is a congenital or developmental disease, was it aggravated during service, where aggravation means the disease progressed during service at a greater rate than normally expected according to accepted medical authority?

4.  After all additional records are associated with the claims file, obtain a clarifying medical opinion from the VA examiner who provided the February 2013 VA DBQ examination for the right shoulder disorder.  If the examiner is not available or unable or unwilling to provide the requested opinions, another appropriate clinician should be asked to provide the clarifying medical opinion.  If the examiner concludes that another examination is required, one should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.

Based upon a review of the record, the examiner must provide an opinion regarding whether the prior etiological opinion of record is changed by the additional obtained evidence (if any).  If there is a change, the examiner must provide an opinion regarding whether it is at least as likely as not that the right shoulder disorder is caused or aggravated by active service. 

5.  Review each medical opinion to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated on the basis of additional evidence.  For any claim that remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


